Citation Nr: 1724630	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1982 to March 1986 and July 1986 to July 1989.  
This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO denied service connection for bilateral hearing loss and pes planus with valgus deformity, bilateral.  In January 2010, the Veteran filed a notice of disagreement (NOD). 

In a March 2013 rating decision, the RO granted entitlement to service connection for hallux valgus, bilateral post bunionectomy.  This constitutes a full grant with regard to the claim for service connection for foot disability and that issue is therefore no longer on appeal.   Holland v. Gober, 10 Vet. App. 433, 436 (1997) (an RO's award of service connection constitutes a full award of benefits on an appeal initiated by an NOD as to a previous RO decision denying service connection; to the extent that a veteran disagrees with the compensation level or effective date assigned in the RO decision granting service connection, "a separate NOD [is required] in order for them to be placed in appellate status for the first time.").

In April 2013, the Veteran perfected his appeal for bilateral hearing loss to the Board (via a VA Form 9) where he requested a Board hearing at a local VA office.  In August 2016, the Veteran withdrew his request and asked that the claim be forwarded to the Board for a decision. 


FINDING OF FACT

The Veteran has not had bilateral hearing loss to an extent recognized as a disability for VA purposes throughout the pendency of the claim or any time.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in October 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, VA treatment records, as well as post-service reports of VA examinations.

For the reasons discussed below, the Board finds that the December 2012 VA opinion is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim being decided herein.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claims for service connection for bilateral hearing loss disability in September 2008.  Moreover, the Board cannot draw a bright line at the date of claim but must consider all of the evidence of record in determining whether the Veteran has met the current disability requirement.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).



Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, including sensorineural hearing loss, are chronic diseases. See VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (Mar. 2, 2017) (noting that Compensation Service has determined that sensorineural hearing loss constitutes an organic disease of the nervous system).  

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a) , 3.309(a).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

The Veteran contends that he was exposed to gun blasts on constant occasions during active duty. 

Several audiograms reflecting audiometric testing results are of record.  

Upon entrance during the Veteran's first period of active service, on examination in April 1982, audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
10
5
5
Left
15
5
5
5
5

Upon entrance during the Veteran's second period of active service, on examination in July 1986, audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
10
5
5
0
Left
25
10
0
5
0

In the April 1982 report of medical examination, the examiner noted that the Veteran's ears and drums were normal.  In the April 1982 report of medical history, the Veteran denied hearing loss.

Likewise, in the July 1986 report of medical examination, the examiner noted that the Veteran's ears and drums were normal.  In the July 1986 report of medical history, the Veteran denied hearing loss.  

Multiple in-service reference audiograms reflect pure tone thresholds within normal limits.  The examiners noted that the Veteran was routinely exposed to hazardous noise.  Hearing conservation data was included in the Veteran's service treatment record (STRs).  In November 1987, audiometric testing revealed hearing pure tone thresholds within normal limits.  No complaints, treatment, or diagnosis of hearing loss was noted in the STRs. 

Post service, during his December 2012 VA examination, the Veteran reported that his duties during military service consisted of driving a tank and firing weapons with his right hand.  He stated that he used hearing protection.  On audiometric testing, pure tone thresholds, in decibels, were as follows:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
5
10
10
20
Left
15
5
10
5
10

His speech recognition scores were 100 percent for the right ear and 100 percent for the left ear.  Tympanometry testing (acoustic immittance, ipsilateral acoustic reflexes, contralateral acoustic reflexes) was within normal limits bilaterally.  Bone conduction testing was within normal limits bilaterally.  After a review of the Veteran's claims file and an in-person examination, the examiner opined that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that his hearing sensitivity is within normal limits bilaterally per VA guidelines and found no pathology to render a diagnosis.  

In June 2013, VA treatment records reflect an audiology consult where the Veteran reported difficulty hearing that began a month prior to the consult.  He also complained of occasional otorrhea and aural fullness.  He denied otalgia, ear infections, ear surgeries, dizziness/vertigo, stroke, severe head trauma, and previous hearing aid use.  The examiner noted that the Veteran's hearing was within normal limits with excellent word recognition scores at a level below a normal conversational level.  Immittance testing revealed tympanograms within normal limits; ipsilateral acoustic reflexes within normal limits; and contralateral acoustic reflexes within normal limits.  

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss must be denied because the Veteran has not at any time met the current disability requirement.  The above evidence reflects that the has not had bilateral hearing loss to the extent recognized as a disability for VA purposes, and no contrary, competent evidence establishing bilateral hearing loss disability has been presented or identified.  Thus, notwithstanding the Veteran's likely significant in-service noise exposure, the current disability requirement has not been met.  To the extent that the Veteran has claimed he has a bilateral hearing loss disability, lay testimony is competent as to some medical matters.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed specifically by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  Thus, the question of whether the Veteran has met the current disability requirement for establishing entitlement to service connection for hearing loss disability is a legal one as to which lay evidence is not competent; the Board must make this determination based on audiometric testing results.  Cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (describing adjudication of claims for increased rating for hearing loss as "a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered").

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, competent, probative evidence establishes that the Veteran has not at any time during the pendency of the claim or prior thereto had the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection for bilateral hearing loss must be denied because the first criterion for an award of service connection-evidence of a current disability upon which to predicate such an award-has not been met.

For the foregoing reasons, entitlement to service connection for bilateral hearing loss disability is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


